STEIN, J.
Each case prays for a mandamus, directing the respondent, the Police Commissioner of this City, to pay to each petitioner, a retired police pensioner, with a record of unusually long, faith*458ful and efficient service, one-half of the additional and increasing compensation, which Section 745 of Chapter 507 of the Acts of 1922, amended by Chapter 263 of the Acts of 1924, requires to be paid to active members of the Police Department, except Inspectors of Police, for each five years’ service ; which compensation ranges from two and one-half per cent, of the salary of the grade or position of the retiring member; payable after five years’ service, to fifteen per cent, thereof payable after thirty years’ service.
Each answer denies the petitioner’s right to such increase; to which a demurrer was filed, and a hearing had thereon. The ruling depends upon the meaning of the following excerpts from the controlling statutes, viz:
A.
City Charter (1915), Section 756, folio 405, etc., which empowers the Board of Police Commissioners to retire “any officer of police, policeman, detective, clerk or turnkey appointed by them, and pay in monthly instalments for life, a sum of money equal to one-half of the amount of money monthly paid to such officer of police, policeman, detective, clerk or turnkey; as provided by law.
B.
Section 777 and 777-1, City Charter, folios 419 and 420, etc., a codification of Chapter 567, Acts 1912, the title to which is “An Act to equalize and make uniform the remuneration or salaries of the retired members of the Police Department of Baltimore City, according to their several grades or ranks."
“In the event at any time of an increase of the pay of officers of police, policemen, detective, clerk or turnkey; every officer of police, policeman, dev teetive, or clerk or turnkey, who shall have been or shall subsequently be retired by said Board of Police Commissioners, shall be entitled to, and said Board of Police Commissioners shall pay to him * * * a sum equal to one-half of the remuneration of the Active Members of the Police Department holding the same rank or grade at the time of their retirement; to the end and effect that every retired officer of police, policeman, etc., shall receive the same remuneration as every other retired officer of police, policeman, etc., of like grade or rank and no less.”
“That this Act shall be construed to mean that at all times hereafter the remuneration of every retired member of the police force of Baltimore City shall be one-half of the remuneration or pay of those members of the police force in active service occupying a grade or rank similar to the grade or rank occupied by the member at the time of his retirement; and that whenever the remuneration of any of the grades or ranks of the active members of the Police Department are increased, the remuneration, of those retired members of the Police Department who held the same grade or rank at the time of their retirement that the increased pay applies to, then in that event the remuneration of the retired member of that grade or rank shall be one-half of each remuneration as the increase provides for and no less.”
C.
The Act of 1922, C. 507, Section 745, pp. 1447 and 1448, fixes the salaries of the members of the force, viz;
“The members of the police force shall receive the following salaries, payable every two weeks; * * * each patrolman, including detective patrolman, shall receive twenty-five dollars ($25.00) per week, during the first year of his service; twenty-seven dollars and fifty cents per week, during the second year; and thirty dollars per week thereafter.” Then follows this language, viz:
“In addition to the salaries herein provided for each member of the Police Department, except the Inspectors of Police shall be entitled to additional compensation, after serving five years, to the amount of two. and one-half per cent, of the salary of his grade or position;” with an increase in the percentage for each five years of additional service, to a maximum of fifteen per cent., after thirty years of such service.” The Act of 1924, C. 263, pp. 778, does not change this.
Petitioners’ counsel contend this Act makes the pension of retired policeman one-half of the regular salary, increased by one-half of the additional and increasing compensation above named. Respondent’s counsel contends that this Act does not so increase the amount of the pension; .which is one-half of the salary of the grade or rank of the member when retired, and that *459the additional increasing compensation is to be paid only to active members for length of service.
I.
Legislation creating and controlling the police force of Baltimore City, shows the words salary, grade and rank are used in it many times, always with the same meaning.
Grade and rank are used, first in the very Act creating the present Police Force of the City of Baltimore; i. e., the Act of 1860, Chapter 7; (Local Code of 1860, Article 4, Sections 806 to 813), which “authorized the creating of a permanent police force for the City of Baltimore,” divided that force, into policemen and offices of police; created six grades or ranks of Officers of Police, i. e., Marshal, Deputy Marshal, Captain, Lieutenant, Sergeant and Turnkey; and provided, that whenever a vacancy shall take place in any grade of officers, save Marshal and Deputy Marshal, it shall be filled from the next lowest grade if competent men are found therein.
Section 811, created two grades of policemen, i. e., Ordinary Policemen and Detective Policemen.
Later Acts, substituted Police Commissioner for the Board of Police Commissioners ; abolished the offices of Marshal and Deputy Marshal; increased the grades of officers to at least seven; graded the ordinary policemen into patrolmen, and detective patrolmen, rank the detective patrolmen into captain, lieutenant and sergeant; and graded “ordinary patrolmen” into those serving, for one year, serving for two years, and serving for more than two years, known and regarded at patrolmen on probation.
The Act of 1920, Chapter 3, Section 2 (page 14), speaks of all persons of the force holding offices, ranks and grades in the Police Department. The various subsection of Section 1 of that Act, mentions Secretary, Assistant Secretary, Charwomen, Chief and Assistant Physician, and appointees and employees,” each of whom hold office as distinct from rank or grade.
II.
The Act of 1860, C. 7 (supra) in providing compensation for the members of the force, uses the word pay instead of salary. The Act of 1900, C. 266, Sections 776 B and C, and Subsection 10 (pp. 402 and 403), uses the word salary as synonomous with compensation.
The Act of 1860*, supra, creating the present police force of this City, and other Acts on this same subject, fixes a separate salary for each grade and/or rank of the various officers and members of the force.
Until the passage of Chapter 567 of the Act of 1912 (supra) the semimonthly pay or salary was the only remuneration for the members of the force.
Section 2 of the Acts of 1912, C. 567 (City Charter, Sec. 777-1 — Folio 420) hereinabove fully recited, furnishes the key for its construction, i. e., that is uniformity of pension of those occupying the same grade or rank at retirement; this section declaring that the pension of a retired member of the force shall always be one-half of the salary of the active members of the grade or ram,k of the pensioner at retirement; and as the salaries of the active members are increased, the pensions of the retired members of the same grade or rank are increased proportionately ; so that, the pension of a retired member shall alioays be one-half of the salary of the active members of the same grade or rank, as that of the pensioner at retirement and no less.
III.
The Act of 1922, Chapter 507 (supra), was passed to encourage the active members of the police force to continue in service, by giving them a fixed salary; with an additional compensation payable after each five years’ service, until after thirty years’ service a maximum increase of fifteen per cent, of the weekly salary was had.
When this Act was passed; legislation above recited had graded the members of the police force into officers and patrolmen; had given them ranks from the lowest, that of probationary patrolmen of one year’s service, to the highest that of Police Commissioner; had fixed the pay or salary of each grade and rank at different amounts dependent upon and peculiar to each grade or rank; had authorized retirement of members of the force, with a pension of one-half of the salary of the grade or rank, the member received, when retired, which pension *460“at all times” was to be uniform with the pay of such grade or rank, which should be increased, whenever and as often as the remuneration is of such grade or rank of the active member was increased; so that “the pension of a retired member, was always one-half the pay received by the members of the force of the same grade or rank, as he had when retired, and which was to be the same for all persons of that grade or rank.
This Act must be construed so as to carry out the object of its framers; in so doing its words must be given the same meaning, as that with which they were used in former Acts on the same subject, and where there is no change in intent or purpose of the later Act, must be construed so as to harmonize with the purpose and intent of the earlier Acts. Applying these rules we find: that the purpose of the Act of 1922 was to secure active members who would remain on the force permanently, to carry out which the additional increasing compensation was given as a bonus for terms of five years’ service; that the object of the pension legislation was equality and uniformity of the pension of those occupying the same grade or rank at retirement, and that the salary, pay or remuneration referred to in former legislation was the weekly salary of each grade or rank, so that the additional increasing compensation provided in the Act of 1922 for length of service in five-year terms is not part of the salary upon which the amount of pension is fixed.
In the words of the title to the Act of 1922, O. 567 (supra), this construction “equalizes and makes uniform the remuneration or salary of the retired members of the Police Department, according to their several grades or ranks and is the only construction that will do so; that contended for by the petitioners might result in retired pensioners of the same grade or rank when retired, receiving pensions varying in amounts as their length of service varied; thereby annulling Sec. 777-1, supra, to the effect that the remuneration of all retired members of the force always shall be one-half of the remuneration or pay the active members of the force occupying a grade or rank similar to that occupied by the member at his retirement.
Demurrer overruled.